             Case 2:17-cr-01311-DGC Document 60 Filed 05/13/19 Page 1 of 3



     Barbara L. Hull, #011890
1    Attorney at Law
     77 East Columbus Street
2    Suite 201
     Phoenix, Arizona 85012
3    (602)412-5800
     BarbaraHullLaw@gmail.com
4    Attorney for Anthony Espinosa Gonzales
5

6
                      IN THE UNITED STATES DISTRICT COURT
7
                                 DISTRICT OF ARIZONA
8

9                                            )     Case No. 2:17-cr-01311-PHX-DGC
     United States of America,               )
10                                           )     DEFENDANT’S MOTION FOR
                 Plaintiff,                  )     EXTENSION OF TIME FOR
11                                           )     BRIEFING
           vs.                               )
12                                           )     (Expedited Ruling Requested)
     Anthony Espinosa Gonzales,              )
13                                           )
                 Defendant.                  )
14

15
           Defendant Anthony Espinoza Gonzales, by and through counsel, hereby
16
     moves that this Court extend the deadline of May 31, 2019 currently set for
17
     briefing pursuant to this Court's Order dated May 9, 2019 [Doc. 59.]
18
           Undersigned counsel is leaving the country May 18, 2019 and will not return
19
     to the office until June 17, 2019. Counsel communicated this vacation schedule
20
     previously. Additionally, the defense expert will be out of Arizona this week on
21
     another case and will be unable to assist in the necessary briefing. As a result,
22
     undersigned counsel will be unable to meet the Court's deadline for briefing of
23
     May 31, 2019.
24

25




                                             -1-
             Case 2:17-cr-01311-DGC Document 60 Filed 05/13/19 Page 2 of 3




1          Because the hearing on this matter is scheduled for July 8, 2019 and due to
2    the circumstances listed here, Defendant asks that the Court extend the deadline for
3    the ordered briefing to June 24, 2019.
4          Assistant United States Attorney Gayle Helart has been advised of the
5    contents of this motion and has no objection.
6          Mr. Gonzales asks that this Court enter its Order extending the deadline for
7    briefing to June 24, 2019.
8          It is expected that excludable delay under Title 18 U.S.C. §3161(h)(7)(B)(i)

9    and (iv) will result from this motion and/or from an ordered based thereon.

10         Respectfully submitted this13th day of May, 2019.

11
                                              _s/ Barbara L. Hull______________
12                                            Barbara L. Hull
13
                                              Attorney for Mr. Gonzales

14

15

16

17

18

19

20

21

22

23

24

25




                                               -2-
             Case 2:17-cr-01311-DGC Document 60 Filed 05/13/19 Page 3 of 3




1
                                      CERTIFICATION
2
            I hereby certify that on this date I electronically filed the attached document
3
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
4    participants.

5        Courtesy copy provided this date to The Honorable David G. Campbell at
6
     Campbell_chambers@azd.uscourts.gov.

7          Copy also provided to Mr. Gonzales, Defendant.
8
           Copy also provided to AUSA Gayle Helart.
9

10

11   _s/ Barbara L. Hull________
     Barbara L. Hull
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -3-
